          Case 3:15-cr-00061-HDM-WGC Document 938 Filed 06/29/21 Page 4 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3     UNITED STATES OF AMERICA,                              3:15-cr-00061-HDM-(WGC)

 4                           Plaintiff,

 5            v.
                                                              ORDER
 6     EDWARD SMITH,

 7                           Defendant.

 8

 9          Based upon the pending application of the government, and good cause appearing,

10          IT IS HEREBY ORDERED                that the clerk is authorized to provide the government

11   with transcripts of hearings conducted on July 21, 2016, and April 11, 2018, which are docketed at

12   ECF nos. 843 and 845.

13

14   DATED this _________
                  29th                June
                          day of ______________________, 2021

15

16
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

                                                      4
